ORDER

PER CURIAM.
Plaintiff, Emma M. Pearson, appeals from an Order of the Circuit Court of the City of St. Louis granting summary judgment in favor of Defendant, Lutheran High School Association of St. Louis. We have reviewed the briefs filed by the parties and the record on appeal and find that the circuit court’s judgment was proper and that no error of law appeared. An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
Judgment affirmed pursuant to Rule 84.16(b).